UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1274


GIL W. JONES,

                Plaintiff - Appellant,

          v.

STATE OF MARYLAND STATE’S ATTORNEY OFFICE,

                Defendant – Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-03427-BEL)


Submitted:   May 26, 2011                    Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gil W. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gil    W.    Jones    appeals   the   district    court’s     order

dismissing without prejudice his civil complaint for lack of

subject matter jurisdiction.           We have reviewed the record and

find   no   reversible     error.      Accordingly,    we    affirm   for   the

reasons stated by the district court.                 Jones v. Md. State’s

Attorney Office, No. 1:10-cv-03427-BEL (D. Md. Mar. 8, 2011).

We   dispense     with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2